Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 1 of 10




     [£>         Pandit Law
                                                                                                     Jason Baer

                                                                                             jbaer@panditlaw.com




                                                   December 19, 201 8



      Via Certified Mail
     Return Receipt No. 9414 7116 9900 0719 8998 53
     Alisam Enterprises, LLC
     Through its Registered Agent
     Royee Brewer-Yogi
     4300 NE Loop 410, Ste 150
     San Antonio, TX 78218


                                     Re:        Kieron Young, et al vs. Henry Healy, et al
                                                Suit No: 2018-1 1574, Div. N-8
                                                Civil District Court, Parish of Orleans
                                                Our File No. 102.164

     Dear Sir/Madam:


            Pursuant to Federal Rules of Civil Procedure, Rule 4, and the Louisiana Long
                                                                                         Arm Statute,
     La. R.S. 13:3201, et seq., we hereby serve upon you a Citation and Petition for
                                                                                     Damages filed on
     behalf of Jatovenia Walker and Kieron Young in connection with the above-referen
                                                                                       ced matter.

               Please file an Answer within twenty-one (21) days of receipt of this Long-Arm
                                                                                             Statute
     Notice.


             If there is an insurance company that provided you with automobile liability insurance
     at the time of this accident, please forward these documents to their attention.


               With kind regards, I remain


                                                                     Sincerely,




                                                                      ason M. Baer
     JMB/sfc
     Enclosure




                                    701 Poydras St. Suite 3950    Tel: 50^-313-3800
                                       New Orleans, I_A 70 1 39   Fax: 504-313-3820

                                                      www.partditlaw.com




                                                                                                      EXHIBIT A
                                       Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 2 of 10

         osnasr:
                                        OnH^Pgquare
     j           to     3andit Law      701 Poydras Street, Sta. 3950

         m                              New Orleans, LA 70139

     m                                                                                                   $7.09° EST- 8        *
I                5
         §       <0
                                                                                                      US POSTAGE
                                                                                                      FIRST-CLASS
                 <0
                                                                                                       FROM 70139
     3           ©




f    m
     2*
                 s
                 ©
                                                                                                         12/06/2018
                                                                                                        sta
                                                                                                          endicia
                 09

     m           t0
                 (0
     MS
                 ot




             a
             m
             3
         'o"0
         2<fl
         gZU
                                                                                   If
                                                                                        Alisam Enterprises, LLC
                                                                                        Royce Brewer-Vogt
         Lit                                                                            Through its Registered Agent
         mi
         Pil                                                                            4300 NE Loop 410, Ste 150
     .ISI*   *
                                                                                   k
                                                                                        San Antonio TX 78218-5412


3t   "

                      - - - sSsSS'L-                                                           »«8g
                                                                                                                         '& Jfj
Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 3 of 10



  ATTORNEY'S NAME:                   Pandit, Rajan 32215
  AND ADDRESS:                        1 100 Poydras Street, Suite 1405 , New Orleans, I.A 70163

                           CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                                 STATE OF LOUISIANA

                NO: 2018-11574                                            DIVISION: N                                           SECTION; 08
                                                                     YOUNG, KiiCMON

                                                                               Versus


                                                                      HF.ALY, HENRY


                                                                 CITATION - LONG ARM

  TO.                      ALISAM ENTERPRISES, LLC

  THROUGH:                 THE LOUISIANA LONG ARM STATUTE ITS REGISTERED AGENT: ROYCE BREWER-
                           VOGT
                           4300 NE EOOP41G , STE. 1 50 , SAN ANTONIO , TX 7821 8


  YOU HAVE BEEN SUED:

  You must either comply with the demand contained in the

  Petition for Damages

  a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the

  Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within thirty (30)

  days after the filing in the record of the affidavit of the individual attesting to the manner of delivery made through

  the "Long Arm Statute" under penalty of default.

                                                           ADDITIONAL INFORMATION
          Legal assistance is advisable. 1 f you want a lawyer and can't find one, you may call the New Orleans
          Lawyer Referral Service at 504-561-8828, This Referral Service operates in conjunction with the New
          Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
          Louisiana Legal Services (SLLS) at 877-52 1-6242 or 504-529-1000.
          ********COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********


  IN WITNESS HEREOF, 1 have hereunto set my hand and affix the sea! of the Civil District Court for
                                                                                                    the
  Parish of Orleans, State of LA November 19, 2018

  Clerk's Office, Room 402, Civil Courts                                                   CHELSEY RICHARD NAPOLEON, Clerk of
  421 Loyola Avenue                                                                        The Civil District Court
  New Orleans, LA                                                                          for the Parish of Orleans
                                                                                            State. of LA                 . /
                                                                                            by     Pjh Jv
                                                                                            Don'Dre Spider, Deputy Clerk

                                                                     SHERIFF'S RETURN
                                                                 (for use of process servers only)
                                PERSONAL SERVICE
                                                                                                                DOMICILIARY SERVICE
  On this              day of                                     served a copy of   On this
                                                                                                                                                       seis ed a eopy of
  the within                                                                         ihe within
  Petition for Damages                                                               Petition Tor Damages
  ON ALISAM ENTERPRISES, LLC                                                         ON ALISAM ENTERPRISES, LLC
  THROUGH: THE LOUISIANA LONG ARM STATUTE ITS                                        THROUGH: THE LOUISIANA LONG ARM STATUTE ITS
  REGISTERED AGENT: ROYCE BREWER-VOGT                                                REGISTERED AGENT: ROYCE BREWER-VOGT
                                Returned the Mine day                                by leaving same at the dwelling house, or usual place of abode, in the hands of

                                                 No.                                        ,                                               a person ofsuitable age ai
                                                                                                                                                                    and
                                                                                     discretion residing therein as a member of the domiciliary establishment, whose
  Deputy Sheriff of                                                                  name and other facts connected with this service I learned by interrogating
  Mileage: S                                                                         HIM/HER Ihe said ALISAM ENTERPRISES, LLC being absent from the
                                                                                     domicile at time of said service.
                                   / ENTERED /
                                                                                                                   Relumed the same day
                      PAPER                             RETURN
                                                                                                                                      No.
                                                                                     Deputy Sheriff of
           SERIAL NO.                 DEPUTY                     PARISH




        ID: 10066412                                                         Page I of 1
Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 4 of 10



  2018-11574
                                                                                                           FILED
                                                                                                   2018 NOV 16        P 02:34
      N                                                                                                      CIVIL

                                                                                                      DISTRICT COURT
  Section 8


                           CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS


                                                 STATE OF LOUISIANA


            NO.:
                                                                                                DIVISION: "      »


                                   K1ERON YOUNG AND JATOVEN1A WALKER


                                                          VERSUS


                        HENRY FRANKLIN HEALY, JR., ALISAM ENTERPRISES, LLC,

                          AND AMTRUST INSURANCE COMPANY OF KANSAS, INC.


            FILED:

                                                                                    DEPUTY CLERK
            **** + ***+• + ***** + *****************+* ** + *** +
                                                                  ** + + * I;*-********************* + + *>(:>•!***




                                               PETITION FOR DAMAGES


                   NOW INTO COURT, through undersigned counsel, come Plaintiffs, KIERON YOUNG


            AND JATOVENIA WALKER, who respectfully submit the following Petition for Damages:


                                                 I.     INTRODUCTION


                                                            1.


                   This cause of action arises out of a motor vehicle accident that occurred on or about

            November 22, 2017 in the Parish of Orleans, State of Louisiana.


                                                  II.   THE PARTIES


                                                           2.


                   Made Plaintiffs herein arc:


                    KIERON YOUNG ("Kieron"), a person of the full age of the majority and resident of and


            domiciled in the Parish of Orleans, State of Louisiana; and


                   J AT OVEN!A WALKER ("Jatovenia"), a person ofthe full age of the majority and resident

            of and domiciled in the Parish of Orleans, State of Louisiana.




                    Made Defendants herein are:


                    HENRY FRANKLIN HEALY, JR. ("Defendant Healy"), a person of the foil age of the

            majority and resident of and domiciled in the County of Wilson, State of Texas;

                    ALISAM ENTERPRISES, LLC (hereinafter, "Alisam"), a foreign corporation, authorized

            to do and doing business in the State of Louisiana, who upon information and belief was at all




  E-Filed
Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 5 of 10



  2018-11574
                                                                                                         FILED
                                                                                                  2018 NOV 16        P 02:34
      N                                                                                                     CIVIL

                                                                                                     DISTRICT COURT
  Section 8


            times relevant herein the owner of the vehicle that caused the November 22, 2017 motor vehicle


            collision at issue and the entity that employed Defendant Healv while he was driving in the course


            and scope of his employment at the time of the November 22, 201 7 motor vehicle collision; and


                   AMTRUS1 INSURANCE COMPANY OF KANSAS, INC., (hereinafter, "Arntrust"), a


            foreign insurance company authorized to do and doing business in the State of Louisiana, who


            upon information and belief was at all times relevant hereto the insurer of the vehicle driven by


            Defendant Realy and owned by Alisam.


                                                      111.    VENUE


                                                             4.


                   Venue in this Court is proper according to Louisiana Code of Civil Procedure, Articles 42


            and 74, el seq. because the wrongful conduct occurred in Orleans Parish, and the Plaintiffs are all


            domiciled in Orleans Parish.


                                                IV.      JURISDICTION


                                                             5.


                   This Court has personal jurisdiction over Alisam pursuant to La. R.S. § 13:3201 because it

            (1) is a foreign or domestic entity doing business in and regularly transacting business in Louisiana,


            (2) regularly contracts to supply services in Louisiana, and (3) has minimum contacts in Louisiana


            such that maintenance of this suit will not offend traditional notions of fair play and substantial

            justice (including purposefully directing its business to those within this state). This Court has


            personal jurisdiction over Arntrust pursuant to La. R.S. § 13:3201 because it (1) is a foreign insurer


            authorized to do business in and regularly transacting business in Louisiana, (2) regularly contracts


            to supply insurance in Louisiana, and (3) has minimum contacts in Louisiana such that

            maintenance of this suit will not offend traditional notions of fair play and substantial justice


            (including purposefully directing its business to those within this state).


                                                             6.


                    This Court has original subject matter jurisdiction over this cause of action.




                                                                  2


  E-Filed
Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 6 of 10



  2018-11574
                                                                                                         FILED
                                                                                                 2018 NOV 16
      N
                                                                                                                    P 02:34

                                                                                                           CIVIL

  Section 8                                                                                         DISTRICT COURT




                                               V.     FACTS OF CRASH


                                                           7.


                     On or about November 22, 2017, Kieron was the owner and a passenger of a 20 1 3 Kia


            Optima bearing VIN No. 5XXGR4 A69DG ! 5 1 566, which was being driven by Britney
                                                                                             Joshua,

            travelling west bound on 1-10.


                                                           8.

                     Plaintiff, Jatovenia Walker, was also a passenger in the vehicle owned by Kieron at the


            time of the November 22, 2017 crash.


                                                           9.

                     At the same date and time. Defendant Healy, was driving a 2005 Kenworth W900


            (VIN: 1XKWD49X55J080276), with an attached trailer bearing TX License Plate No. R271938,


            also travelling west bound on 1-10.


                                                           10.


                     Defendant Ilealy attempted to change into Plaintiffs' lane of travel, negligently failing to


            notice their vehicle and causing the vehicles to collide.


                                                           11.


                     As a result of Defendant Healy colliding with Plaintiffs' vehicle, passengers, Kieron and


            Jatovenia, were violently jolted inside the vehicle.


                                                           12.


                     The vehicle being driven by Defendant Healy was owned by Alisam and Defendant Idealy


            was within the course and scope of his employment with Alisam when he crashed into Plaintiffs'


            vehicle.


                                VI.      FAULT OF HENRY FRANKLIN HEALY, JR.


                                                           13.


                     The above described November 22, 2017, motor vehicle collision and the resulting injuries

            to Plaintiffs were solely and proximately caused through the negligence of Defendant, Henry


            Franklin Healy, Jr., which negligence includes, but is not limited to, the following actions and/or

            inaction:


                a)   Failing to yield;


                                                                 3

  E-Fiied
Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 7 of 10



  2018-11574
                                                                                                                  FILED
                                                                                                          2018 NOV 16          P 02:34
     N                                                                                                               CIVIL

                                                                                                             DISTRICT COURT
  Section 8


               b)   Failing to use reasonable vigilance;


               c)   Disregarding traffic conditions;


               d)   Gross negligence;


               e)   Failing to maintain proper control of a vehicle;


               f)   Failing to maintain a proper lookout and/or being distracted or inattentive;


               g)   Failing to take all reasonable evasive action to avoid a collision at issue herein;


               h)   Failing to yield;


               i)   Failing to properly change lanes;


               j)   Operating of the vehicle in a reckless and/or negligent manner;


               k)   Acting in violation of the laws of the State of Louisiana and/or the Parish of Orleans, all of


                    which acts may be properly proven at the trial of this matter; and


               1)   Any and all other acts of negligence or fault which may be proven during the investigation

                    and/or trial of this matter and that violate the laws of Louisiana and/or applicable


                    ordinances which are hereby pleaded and adopted by reference.


                                    VII.      FAULT OF A LIS AM TRUCKING, INC.


                                                              14.


                    As a result of the foregoing, and as per applicable Louisiana law including, but not limited


            to, the Doctrines of Respondeat Superior; negligent entrustment; negligent hiring, training, and


            supervision;   principal    and   agent;   permissive       use;   vehicle   owner   with   responsibility   for

            maintenance and upkeep; and/or master-servant doctrines, said Alisam is a proper party-defendant


            and is responsible for the negligence and/or liability attributed to Defendant Mealy.


                        VIII.     LIABILITY OF AMTRUST INSURANCE COMPANY


                                                              15.


                    Amtrust. at all times relevant herein, had in full force and effect a policy of automobile


            liability insurance coverage in favor of defendants, Alisam, as owner, and Defendant Mealy, as


            operator of the insured vehicle, for his negligence in connection with the November 22, 20 1 7 motor


            vehicle collision at issue herein.




                                                                    4


  E-Filed
Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 8 of 10



  ,2018-11574                                                                                            FILED
                                                                                                 2018 NOV 1G        P 02:34

     N                                                                                                     CIVIL

                                                                                                    DISTRICT COURT
 Section 8


                    As a result of the foregoing and as per applicable Louisiana law, Amtrust has been named


             herein as party-defendant and is answerable and/or responsible for the negligence and/or liability

             of Defendant Healy and Alisam.


                                                    IX.     DAMAGES


                                                            16.


                     As a result of said November 22, 2017 motor vehicle collision, Kieron suffered personal


             and bodily injuries including, but not limited to, injuries to his neck and back. All of his damages


             are serious in nature and require continuing medical care and treatment. The full residual effects


             are not yet known.


                                                             17.


                     Kieron' s injuries and damages were directly caused by the negligent acts and omissions


             and/or commissions on the part of Defendant Healy and his failure to operate, his vehicle in a

              proper, prudent, and safe manner.


                                                             18.


                     As a result of the motor vehicle collision at issue, Kieron suffered severe physical and

              mental injuries as well as inconvenience, entitling him to recover damages including, but not

              limited to:


                      a)    Past, present, and future mental pain and suffering;


                      b)    Past, present, and future physical pain and suffering;


                      c)    Past, present, and future medical expenses;


                      d)    Loss of enjoyment of life;


                      e)    Past, present, and future lost wages;


                      f)    Loss of earning capacity; and


                      g)    All damages allowed under Louisiana law which may be proven at the trial of this

                            matter.


                                                              19.


                       As a result of said November 22, 2017 motor vehicle collision, Jatovenia suffered personal

               and bodily injuries including, but not limited to, injuries to her left shoulder and back. All of her




                                                                    5


   E-Filed
Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 9 of 10



 .2018-1 1574                                                                                            FILED
                                                                                                  2018 NOV 16        P 02:34

    N                                                                                                        CIVIL

                                                                                                     DISTRICT COURT
 Section 8


         damages are serious in nature and require continuing medical care and treatment. The full residual

         effects are not yet known.

                                                           20.


                    Jatovenia's injuries and damages were directly caused by the negligent acts and omissions


         and/or commissions on the part of Defendant Ileaiy and his failure to operate his vehicle in a


         proper, prudent, and safe manner.

                                                            21.


                    As a result of the motor vehicle collision at issue. Jatovenia suffered severe physical and


             mental injuries as well as inconvenience, entitling her to recover damages including, but not

             limited to:


                     a)    Past, present, and future mental pain and suffering;


                     b)    Past, present, and future physical pain and suffering;

                     c)    Past, present, and future medical expenses;


                     d)    Loss of enjoyment of life;


                     e)    Past, present, and future lost wages;


                     f)    Loss of earning capacity; and


                      g)   All damages allowed under Louisiana law which may be proven at the trial of this


                           matter.


                      WHEREFORE, Plaintiffs, Kieron Young and Jatovenia Walker, pray that Defendants,


              HENRY FRANKLIN             HEALY, JR., ALISAM ENTERPRISES,                 LLC, AND AMTRUST


              INSURANCE COMPANY OF KANSAS, INC., be served with a copy of this Petition, and, after

              being duly cited to appear and respond thereto, and after the expiration of all legal delays, and due

              proceedings are had, there be judgment in favor of Plaintiffs and against Defendants in an amount

              of damages reasonable and found reasonable at trial, including penalties and attorney's fees as

              allowed by law, together with legal interest thereon, from the date ofjudicial demand until paid in

              full, as well as all costs of these proceedings, and all other general and equitable relief.




               **SIGNATURE BLOCK ON NEXT PAGE**

                                                                   6


   E-Filed
Case 2:19-cv-00617-NJB-JCW Document 1-2 Filed 01/25/19 Page 10 of 10



   2018-11574                                                                                              FILED
                                                                                                  2018 NOV 16           P 02:34

      N                                                                                                        CIVIL

                                                                                                      DISTRICT COURT
  Section 8


                                                                  Respectfully Submitted,


                                                                  PANDIT LAW FIRM, LLC


                                                                          U         W
                                                        BY:                                '-"V

                                                                  JASON; M. BAER (# 31609)
                                                                  RAJAN PANDIT (# 32215)
                                                                  CASEY C. DEREUS (# 37096)
                                                                  JOSHUA A. STEIN (# 37885)
                                                                  JE'SSIE B. CALLAHAN (#38153)
                                                                  7oi/Poydras Street, Suite 3950
                                                                  New Orleans, LA 70139
                                                                  Telephone: (504) 313-3800
                                                                  Facsimile: (504)313-3820
                                                                  Email: jbaer@panditlaw.com
                                                                  Counsel for Plaintiffs




             PL6ASE SERVE:

             HENRY FRANKLIN HEALY, JR.
             Through the Louisiana Long Arm Statute :
             P.O. Box 421
             Floreville, Texas 781 14


             ALISAM ENTERPRISES, LLC
             Through its Registered Agent through the Louisiana Long Arm Statute:
             Royce Brewer-Vogt
             4300 NE Loop 410, Ste 150
             San Antonio, Texas 78218


             AMTRUST INSURANCE COMPANY OF KANSAS, INC.
             Through its Registered Agent:
             Louisiana Secretary of State
             8585 Archives Avenue
             Baton Rouge, Louisiana 70809




                                                                                                  A TRUE COP


   E-Filed
                                                              7
                                                                                                            lijs-
                                                                                           DEPUTY CLERK CIVIL DISTRICT U;...
                                                                                                   PARISH OF ORLEANS
                                                                                                      STATE OF LA
